DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks filed on 02/11/2021, with respect to previously pending claims 1-4, 9, 11-12, 14, 22-26, 28-30 and 46 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn (as previously stated in the non-final action mailed on 11/27/2020).
The previous claim objections regarding claims 14 and 29 have been considered and are now withdrawn.
The previous 112(b) claim rejection regarding claims 1-4, 9, 11-12, 14, 22-26, 28-30 and 46 have been considered and are withdrawn.
The previous 112(d) claim rejection regarding claims 2-4, 9, 11-12, 14, 22-26, 28-30 and 46 have been considered and are withdrawn.

Allowable Subject Matter
Claims 1-4, 9, 11-12, 14, 22-26, 28, 30 and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Jacobsen et al. (WO 2008/038165 A2) (hereinafter “Jacob”) teaches an apparatus for preparing and applying a bicarbonate ion foliar spray (see page 1 – “providing nutrients to a plant, a nutrient feed solution…and a process and composition for obtaining the nutrient feed solution…foliar feeds are conventionally applied as solutions of dissolved salts to the plant leaves…”) (see page 3 – “a process for producing a nutrient feed solution…includes the step of passing an aqueous solution containing dissolved salts…bicarbonates, 
forming an electrolyte solution by combining solute (salts) with water (see page 3 – “a process for producing a nutrient feed solution…includes the step of passing an aqueous solution containing dissolved salts…bicarbonates, carbonates…through a cation exchanger.  The cation exchanger is preferably a column comprising a cation exchange resin or a fibrous ion exchange medium…comprise a combination of cation and anion exchange resins…”) (see pages 4-5 – “The solution is typically applied as a liquid spray from above…water has uncharged molecules…water diffuses through polar pores”) (see page 6 – “An aqueous solution containing dissolved salts…carbonates, bicarbonates…is passed through a cation exchange resin where the cations are removed from the feed solution”);
the electrolyte solution including cations and bicarbonate anions (see page 3 – “a process for producing a nutrient feed solution…includes the step of passing an aqueous solution containing dissolved salts…bicarbonates, carbonates…through a cation exchanger.  The cation exchanger is preferably a column comprising a cation exchange resin or a fibrous ion exchange medium…comprise a combination of cation and anion exchange resins…”); and
an ion exchange column with cation exchange for removing ions from the electrolyte solution to form a prepared solution (nutrient feed solution) (see page 3 – “a process for producing a nutrient feed solution…includes the step of passing an aqueous solution containing dissolved salts…bicarbonates, carbonates…through a cation exchanger.  The cation exchanger is preferably a column comprising a cation exchange resin or a fibrous ion exchange medium…comprise a combination of cation and anion exchange resins…”), wherein the ion exchange column, at least partially, removes cations from the electrolyte solution to form the prepared solution with a relatively higher bicarbonate ion concentration (Examiner’s note:  It is inherent when cations are removed from an electrolyte solution containing both cations and anions, the anion concentration (bicarbonate ion) will be higher) (see page 6 – “An aqueous solution containing dissolved salts…bicarbonates…is passed through a cation exchange resin where the cations are removed from the feed solution…The removal of cations…The concentrations of the individual elements in the dilute inorganic acid solution are…”).
	Jacob does not specifically teach a prepared solution container for holding the prepared solution under pressure for application, wherein the prepared solution container is sealed and pressurized to prevent dissolved anions from reacting and being released into the prepared solution, as recited in amended, independent claim 1.
Similar analysis applies to corresponding dependent claims 2-4, 9, 11-12, 14, 22-26, 28, 30 and 46 for being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773              
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773